NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0106530 to Shimokawa et al. (hereinafter “Shimokawa”) in view of U.S. Patent Pub. No. 2011/0067008 to Srivastava et al. (hereinafter “Srivastava”).

Shimokawa discloses:
1. An information processing apparatus, comprising:
a memory (paragraph 58 and Fig. 2, RAM 201); and
a processor, coupled to the memory (paragraph 58 and Fig. 2, CPU 202), configured to:
determine, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with easiness of occurrence of a failure (paragraphs 57 and 64 – behavior status indicates easiness of occurrence of a failure); and
output a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task (paragraphs 75-76, 78 – request interval dynamically changed according to behavior status),
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task (paragraph 78 and Fig. 8 – request interval calculated according to CPU use ratio).



Srivastava teaches outputting a log message (paragraph 4) based on a log score of at least one of an upstream task located upstream of each task and a downstream task located downstream of each task (paragraph 92).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shimokawa by outputting log messages based on upstream and downstream tasks, as taught by Srivastava.  A person of ordinary skill in the art would have been motivated to do so because an executing software program consists of a plurality of software modules, as discussed by Srivastava (paragraph 92).  Srivastava teaches that by adapting the logging level to specific software modules based on dependent modules, the logs are more relevant to the detected condition (paragraph 92).  This also relates to Shimokawa’s teaching of correlating log output according to correlation of sensors (paragraphs 120-121).  In this manner, it would have been obvious to combine Srivastava with Shimokawa to achieve the claimed invention.

Modified Shimokawa discloses:
2. The information processing apparatus according to claim 1,
wherein in the plurality of tasks,

wherein the processor is configured to output a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task. (Shimakawa – Fig. 13 and Srivastava – paragraph 92).

3. The information processing apparatus according to claim 1,
wherein in the plurality of tasks,
a first upstream task is disposed upstream of a third task and the first upstream task and a second upstream task are disposed upstream of a fourth task (Shimokawa – paragraphs 112-113 – cluster of sensor information), and
wherein the processor is configured to output a log message of the third task at a higher output frequency than that of the fourth task when a log score of the first upstream task is higher than that of the second upstream task (Shimokawa – Fig. 13 and Srivastava – paragraph 92).

4. The information processing apparatus according to claim 1, wherein the processor is configured to adjust the output frequency of the log message of the task based on a correction value set to bring a total number of log messages output in the distributed stream data processing platform close to a predetermined number 

5. The information processing apparatus according to claim 4, wherein the processor is configured to determine the correction value based on a number of outputs of the log message output in each of the plurality of tasks during a predetermined period (Shimokawa – paragraphs 72-74).

6. A method of causing a processor to execute a process, the process comprising:
determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with a possibility of occurrence of a failure (Shimokawa - paragraphs 57 and 64); and
outputting a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task (Shimokawa - paragraphs 75-76, 78 and Srivastava – paragraphs 4, 92),
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task (Shimokawa - paragraph 78 and Fig. 8).


determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with a possibility of occurrence of a failure (Shimokawa - paragraphs 57 and 64); and
outputting a log message of each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task (Shimokawa - paragraphs 75-76, 78 and Srivastava – paragraphs 4, 92),
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task (Shimokawa - paragraph 78 and Fig. 8).

Response to Arguments
Applicant's Remarks filed 3/3/2022 have been fully considered but they are not persuasive.
The Remarks argues that the combination of Shimokawa and Srivastava does not disclose “output a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task,” as recited in the claims.  However, the Examiner respectfully disagrees.  Shimokawa discloses a behavior status of a robot (paragraph 64), or log 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113